Citation Nr: 1225458	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  97-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected major depressive disorder.

2.  Entitlement to an evaluation in excess of 40 percent for service-connected low back disability.

3.  Entitlement to an effective date earlier than March 13, 1997, for the award of a 40 percent rating for a low back disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the National Guard/United States Army Reserve from May 9, 1980, to October 20, 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1997 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the June 1997 decision, the RO increased the rating for the Veteran's service-connected low back disability from 10 percent to 20 percent.  By a January 2007 decision, the Board granted a 40 percent rating for the low back disability.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion by a June 2008 order and remanded the case to the Board for further action.  In November 2008, the Board, among other things, remanded the issue of entitlement to an evaluation in excess of 40 percent for service-connected low back disability for further development.  As discussed in further detail below, the Board finds that there was compliance with its November 2008 remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In November 2004, the Veteran testified via videoconference at hearing before the undersigned Veterans Law Judge.  She also provided testimony at a hearing before the RO in January 1998.  Transcripts of both hearings have been associated with the record.

(The decision below addresses the Veteran's increased rating claims, as well as the issue of entitlement to an earlier effective date for the award of a 40 percent rating for a low back disability.  The issue of entitlement to TDIU is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The pre-aggravation baseline level of disability for the Veteran's psychiatric disorder is 50 percent, which was a final finding made by the RO in an April 2005 decision.  

2.  The Veteran's service-connected psychiatric disorder has not resulted in total impairment.

3.  The Veteran's service-connected low back disability has been manifested by chronic low back pain and severe limitation of motion; ankylosis has not been shown nor does the evidence support a finding of physician-prescribed bed rest or chronic neurological manifestations.  

4.  The Veteran's service-connected low back disability increased in severity more than one year prior to the filing of her March 13, 1997, claim for increased compensation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for a rating higher than 40 percent for service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2011).

3.  The assignment of an effective date earlier than March 13, 1997, for the award of a 40 percent rating for a low back disability is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

A review of the record shows that all notice requirements have been satisfied and that any errors with respect to the timing of any notice have been cured by the readjudication of the Veteran's claims after proper notice was supplied.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  The Veteran was provided with notice on how to substantiate her claims, to include the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA determines disability ratings and effective dates, in letters dated in February 2004, April 2007, and June 2008.  Moreover, the Veteran has been represented by the same attorney since August 2005, which attorney is well versed in this particular area of law and has not, despite two appeals to the Court, argued that the notice provided to the Veteran was somehow deficient.  See Dalton v. Nicholson, 21 Vet. App 23, 30 (2007) (quoting Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that "representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.")).   Accordingly, the Board finds that the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra, have been met.  The Veteran has been and afforded a meaningful opportunity to participate in the development of her claims.  
 
Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes VA examination reports, VA treatment records, records from the Social Security Administration (SSA), and lay statements in support of her claims, to include her testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to her claim.  The Board is also unaware of any such evidence.  

Further, the Veteran was afforded numerous VA examinations in connection with her orthopedic and psychiatric increased rating claims.  The VA examiners considered the Veteran's reported symptoms, reviewed the previous examination reports and other medical evidence of record, conducted the appropriate testing when necessary, and made all findings necessary to apply all applicable versions of the rating criteria.  Upon review of the examination reports, and in light of the VA treatment records, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service-connected low back and psychiatric disabilities in the context of the rating criteria and throughout the appeal periods.  Accordingly, the Board has properly assisted the Veteran by affording her adequate VA examinations.  

The Board notes that during the most recent VA spine examination in February 2009, although the VA examiner noted objective evidence of pain on motion the examiner made no specific finding as to the degree of range-of-motion loss due to pain on use.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, however, the Board cannot conclude that the examiner's failure to make such specific findings renders the report inadequate.  As will be discussed below, for the Veteran to be entitled to a higher rating based on limitation of motion, it must be shown that she experiences ankylosis.  As the Veteran was noted to have mobility in all directions, ankylosis is not demonstrated.  Also as will be discussed below, the Board finds that the Veteran's low back disability rating adequately compensates her for any additional functional loss based on pain.  Accordingly, the Board concludes that the examiner's failure to state at what point the Veteran experienced pain does not render that examination report inadequate in this case, as the report provides information sufficient to apply all applicable versions of the rating criteria.  Moreover, the Veteran's attorney has not asserted that the February 2009 examination is in any way inadequate or not compliant with the terms of the Board November 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further notes that the Veteran's attorney has argued that an April 2010 VA examination afforded in connection with the Veteran's claim for an increased rating for her service-connected psychiatric disorder was inadequate for rating purposes because the examiner failed to provide a reasoned analysis for her findings.  Upon review of the April 2010 examination report and, as discussed in further detail below, the Board finds that the report contains sufficient information to allow the Board to assess the severity of the Veteran's psychiatric disability.  Indeed, as demonstrated below, the outcome of this claim turns primarily on statements made by the Veteran, as recorded by the VA examiner in the April 2010 report, regarding her familial relationships.  Moreover, the requirement "that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," is to ensure that the Board is able to weigh multiple medical opinions against each other.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")).  Here, there is no evidence against which the Board must consider that April 2010 VA examiner's findings.  Accordingly, the Board finds that the argument against the adequacy of the April 2010 VA examination is without merit.

II.  Analysis

A.  Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.


Major Depressive Disorder

The Veteran's service-connected psychiatric disability, characterized as major depressive disorder, has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2011).  At the outset, the Board notes that the Veteran's major depressive disorder was not found to be directly related to service but rather, was determined to have been made worse by the Veteran's service-connected low back disability.  In an April 2005 decision, the Board therefore awarded service connection for major depressive disorder secondary to the service-connected low back disability, based on a finding of aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2011).

In effectuating the Board's grant of service connection for major depressive disorder the RO, in an April 2005 decision, determined that the Veteran's pre-aggravation baseline level of disability for the Veteran's major depressive disorder was 50 percent.  The RO then determined that, following the aggravation by the Veteran's low back disability, the Veteran's major depressive disorder was considered to be 70 percent disabling.  The RO therefore assigned a 20 percent disability rating for the Veteran's major depressive disorder based on the difference between the disability evaluations before and after aggravation.

The Veteran did not file a notice of disagreement as to the RO's April 2005 decision.  Consequently, that decision became final as to the issues decided therein.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (2004).  Importantly, the RO's determination that the Veteran's major depressive disorder was considered to be 50 percent disabling prior to the onset of aggravation by her service-connected low back disability is a final decision on that issue and that determination will not be revisited as part of the current appeal.

Accordingly, while the Veteran is in receipt of only a 20 percent disability rating for her major depressive disorder, to be entitled to a rating greater than 20 percent, it must be shown that her service-connected psychiatric disorder is more than 70 percent disabling on account of the pre-aggravation baseline level of disability having been determined to be 50 percent.  

The applicable rating criteria provides for a 70 percent evaluation for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Since filing her April 2007 claim for an increased evaluation for her service-connected psychiatric disorder, the Veteran was seen for a mental health intake evaluation in September 2007.  She reported having no relationships and indicated that she was socially isolated, leaving her home, only to go to the grocery store and to medical appointments.  Her sleep was noted to be interrupted and the Veteran stated that her pain kept her from falling asleep.  She denied suicidal thoughts, but endorsed feelings of hopelessness.  The Veteran reported having two sons, one of whom lived with her, as well as two granddaughters whom she enjoyed visiting with from time to time.  She stated that her sisters were very supportive of her and visited as often as they could.  

Mental status examination revealed that the Veteran was dressed and groomed appropriately.  She was cooperative and pleasant throughout the examination.  Her mood and affect were noted to be depressed, but she was oriented in all spheres.  She denied panic attacks and anxiety problems.  The clinician assigned a Global Assessment of Functioning (GAF) score of 60.  

The Veteran was afforded a VA examination in connection for her claim for an increased evaluation of her major depressive disorder in April 2010.  The Veteran reported her mood to be generally irritable, stating that she loses her temper easily with her family who tries to help her.  She reported feeling guilty about how she treats her family and frustrated over not being able to do things.  She indicated her desire to travel with her sisters, but stated that she was too limited by her physical pain.  The Veteran reported sleeping very little on account of her pain.  She stated that she was often tearful and did not look forward to her future, but denied thoughts of suicide.  The Veteran indicated an increase in the severity of her symptoms as her physical pain has increased.  She expressed concern over the crime in her neighborhood, stating that she was often worried that someone would break in and harm her.  The Veteran stated that she felt close to her family members even though she loses her temper with them.  She also reported going fishing a few times a year, but stated that mostly she watches television during her time at home.  

Mental status examination revealed the Veteran to be clean, neatly groomed, and cooperative.  Her affect was constricted and her mood agitated, depressed, and irritable.  She was oriented times three and her thought process and content was unremarkable.  Her judgment was fair and delusions were not noted.  The Veteran denied hallucinations, inappropriate behavior, panic attacks, and suicidal and homicidal thoughts.  Her memory was described as normal or only mildly impaired.  

The examiner noted that the Veteran was unemployed, which the Veteran attributed to her physical disabilities.  The Veteran stated that she would like to return to work if she was physically capable of doing so, and specifically denied unemployability due to her mental disorder.  

The examiner diagnosed the Veteran as having an adjustment disorder with mixed depression and anxiety and assigned a GAF score of 60.  The examiner stated that the assigned diagnosis was a change in nomenclature, but was the same mental disability as the Veteran's currently service-connected major depressive disorder.  As to the effects of the Veteran's mental disorder on her overall level of social and occupational functioning, the examiner stated that the Veteran's disability did not result in total occupational and social impairment or in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner did find that the Veteran's psychiatric disability resulted in reduced reliability and productivity, in that her depressed mood and irritability impaired her ability to engage in previously enjoyable activities as well as her family relationships.  

As noted above, for the Veteran to be entitled to a rating greater than 20 percent for her service-connected psychiatric disorder, it must be shown that that disability meets the criteria for a rating greater than 70 percent on account of the fact that the Veteran's pre-aggravation baseline level of disability was determined to be 50 percent disabling.  In this regard, the Board has considered whether the Veteran's service-connected psychiatric disorder has resulted in total social and occupational impairment, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Indeed, although the Veteran is unemployed, the Veteran herself denied any psychiatric reason for her unemployment.  Further, the evidence demonstrates that the Veteran maintains familial relationships and she herself stated that she felt close to her family, despite losing her temper with them often.  The Veteran has one son with whom she lives and enjoys time with her granddaughters.  She also indicated a supportive relationship with her sisters and a review of the VA treatment records indicates that she has non-family friends as she was accompanied by a girlfriend to a medical appointment in May 2009.  Although in September 2007, the Veteran reported having no relationships and indicated that she was socially isolated, the evidence simply does not demonstrate that she is totally impaired.  Indeed, the April 2010 VA examiner determined that the Veteran's service-connected psychiatric disorder did not result in total social and occupational impairment.  Although, as discussed above, the Veteran's attorney has argued that the April 2010 VA examination is inadequate for rating purposes, a review of the information contained in the examination report leads the Board to conclude otherwise.  Notably, the Board finds that the Veteran's own statements regarding her social and occupational functioning, as recorded by the April 2010 examiner, are highly probative of the issue at hand.

Further, in assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  In the instant case, the Veteran has been assigned GAF scores of 60.  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 60 does not suggest total impairment.

Accordingly, based on the VA treatment records, the April 2010 VA examination report, the assigned GAF scores, and the Veteran's own statements, the Board finds that the criteria for a 100 percent rating do not reflect the level of impairment.  See 38 C.F.R. § 4.130 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).  Rather, her symptoms are better characterized by the criteria for the 70 percent rating, as noted above.  As such, entitlement to a rating greater than 20 percent for the Veteran's service-connected psychiatric disorder has not been established.  

Further, the Veteran's symptoms have been relatively consistent throughout the pendency of her claim, as evidenced by the September 2007 and April 2010 GAF scores of 60.  Moreover, the Veteran's VA outpatient treatment records contain no indication that the Veteran's psychiatric disability has resulted in total impairment at any point during the pendency of her claim.  Therefore, the Board finds that a staged rating is not warranted.  See Fenderson, supra.  

In finding that an evaluation greater than 20 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting a rating in excess of 20 percent for the Veteran's psychiatric disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation for [her service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

Low Back Disability

The Veteran was initially granted service connection for a low back disability in January 1981.  The claim currently on appeal stems from a March 1997 application for increased disability benefits.  The Board notes that in a June 1997 rating decision, the RO increased the rating for the Veteran's service-connected low back disability from 10 percent to 20 percent.  By a January 2007 decision, the Board granted a 40 percent rating for the low back disability.  The Veteran currently contends that she is entitled to a disability evaluation in excess of 40 percent.  In this regard, the Veteran's attorney has argued that the Veteran is entitled to either the maximum disability rating available under 38 C.F.R. § 4.71a, DC 5243, or to a rating greater than 40 percent on an extraschedular basis.

The Board notes that the Veteran's low back disability was initially evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5295, and was later evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5295-5292.  During the pendency of the Veteran's claim for an increased rating for her service-connected low back disability, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The first change was to DC 5293 regarding the criteria for rating intervertebral disc syndrome.  The second change, made effective September 26, 2003, renumbered all of the spine DCs, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).  In light of these changes, and on account of the Board's June 2007 decision, the Veteran's service-connected low back disability is now rated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Accordingly, the Board is generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.  If it is determined that the new criteria are more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.

Entitlement to a rating greater than 40 percent
under criteria in effect prior to September 23, 2002.

Under DC 5295, pertaining to lumbosacral strain, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion; a 20 percent disability rating was contemplated for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent disability rating was warranted for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2001).

Additionally, under DC 5292, a 20 percent rating was warranted when there was moderate limitation of motion of the lumbar spine and a 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2001).  

As a rating greater than the Veteran's currently assigned rating of 40 percent is not available under either DC 5295 or DC 5292, the Board need not further address those DCs in analyzing whether the Veteran is entitled to an increased rating for her service-connected back disability under the rating criteria in effect prior to September 23, 2002.

Under DC 5289, a 40 percent rating was warranted for favorable ankylosis of the lumbar spine and a 50 percent rating was warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289 (2003).  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see Augustine v. Principi, 18 Vet. App. 505, 506 (2006).  Under DC 5289, ankylosis would be considered "unfavorable" if the lumbar spine was fixed in flexion or extension.  Cf. 38 C.F.R. § 4.71a, DCs 5235-5243 at Note (5) (2011).  A review of the evidence of record fails to demonstrate that the Veteran's lumbar spine has, at any point during the pendency of the Veteran's claim, been fixed in flexion or extension.  While the evidence shows that the Veteran's motion has been limited by pain, such limitation on account of pain does not equate to immobility.  Accordingly, because the Veteran has mobility of the spine in all directions, a rating greater than the Veteran's currently assigned 40 percent is not warranted under the pre-September 2002 version of DC 5289.

Turning to whether the Veteran is entitled to a rating greater than 40 percent under the rating criteria applicable to intervertebral disc syndrome, the Board first notes that the Veteran's service-connected disability, as currently characterized, does not contemplate disc disease.  However, as will be discussed in further detail below, the evidence demonstrates degenerative disc disease, which has been linked to the Veteran's service-connected disability.  As such, the Board will consider whether the Veteran may be entitled to a higher rating based on intervertebral disc syndrome.

Under the version of DC 5293 in effect prior to the September 23, 2002, effective date of the first amendment, a 10 percent rating was assigned for mild intervertebral disc syndrome; a 20 percent rating was assigned for moderate intervertebral disc syndrome, recurring attacks; a 40 percent rating was warranted for intervertebral disc syndrome that was severe, recurring attacks with intermittent relief; and a 60 percent evaluation was assigned for intervertebral disc disease which was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2001).  

Upon review of the record, the Board finds that the Veteran's service-connected low back disability does not warrant a 60 percent rating under the version of DC 5293 in effect prior to September 23, 2002.  Evidence relevant to this determination includes the report of a September 1997 VA examination, which recorded the following ranges of motion:  40 degrees of forward flexion; 15 degrees of extension; and 15 degrees of right and left lateral flexion.  There was no spasm or deformity.  The Veteran had normal muscle strength and the sensory examination was normal.  Straight leg raises were negative bilaterally.  Magnetic resonance imaging (MRI) testing revealed no significant spinal canal stenosis and no herniated nucleus pulposus (HNP).  An electromyogram (EMG) was normal with no electrical evidence of acute lumbosacral radiculopathy.

The Veteran testified at an RO hearing in January 1998 that she suffered from a constant ache, stiffness, and sharp pains in her back.  She also reported tingling and numbness in her legs down to her feet, the left worse than the right.  She indicated needing help to get out of bed, put on her socks and shoes, and complete housework.  She said that she could stand 5 to 15 minutes without a rest, that she was unable to walk three blocks, that she could maybe lift ten pounds, and that she could not sit for long periods of time.  The hearing officer noted that the Veteran demonstrated 30 degrees of forward flexion, 10 degrees of backward extension, and 30 degrees of lateral rotation.

That same month, a radiographic examination of the Veteran's lumbar spine revealed that the vertebral body heights and the intervertebral disc spaces were maintained at all levels.  Anterior osteophytes were present at T12 and L1-4.  The clinical impression was levoscoliosis likely positional in nature and mild degenerative changes involving the lumbosacral spine manifested by osteophyte formation.  In July 1998, the Veteran reported some stiffness in the mornings.  In August 1999, she was noted to have had a flare-up and to be using a cane again for ambulation.  A week later she completed a trancutaneous electrical nerve stimulator (TENS) trial; she had rated her pain as 6/10 in the lumbosacral region.  Her range of motion was limited in flexion and rotation.  Strength was 4/5 and straight leg raises were positive at 40 degrees bilaterally.  

The Veteran underwent another VA examination in June 2000, during which she stated that she used a cane to ambulate and described increasing symptoms related to her right lower extremity with radiculopathy down the posterior aspect of the right leg on movement.  On physical examination, the examiner said that the Veteran's ambulation was quite labored and non-physiologic.  The Veteran demonstrated 50 degrees of forward flexion before experiencing pain.  Deep tendon reflexes were intact.  On straight leg raising, the Veteran reported excruciating pain at 15 degrees bilaterally; the examiner stated that this did not correlate with her demonstrated forward flexing capabilities.  Radiographic examination revealed very mild degenerative disease.  The Veteran failed to report for MRI and EMG testing.

In July 2001, the Veteran reported a flare-up of three days' duration.  In August 2001, she complained of increased low back pain, especially in the left upper buttock area.  A November 2001 podiatrist's note indicated lumbar radiculopathy likely attributing to plantar fasciitis.  

The Veteran underwent another VA examination in November 2002 during which she complained of constant pain in her back, as well as pain with prolonged activity.  She reported paresthesia down the right leg to the foot.  The Veteran stated that her right leg sometimes gave out and that the pain in her lower back radiated to the right hip.  She also reported morning stiffness, muscle spasms, decreased activity, use of a cane for ambulation, and daily pain that was 10/10.  On physical examination, the examiner said that the Veteran had normal musculature of the back.  There was tenderness to palpation of the lumbar spine.  She demonstrated 45 degrees of forward flexion, 5 degrees of extension and 30 degrees of right and left lateral flexion.  Deep tendon reflexes were 2+ and equal.  Straight leg raises were negative bilaterally.  Strength testing was 5/5 and equal in the lower extremities.  An MRI revealed multi-level degenerative disc disease with disc space narrowing and osteophytosis.  There were disc bulges at the L1-L5 levels, but there was no significant spinal stenosis.

In August 2003 and September 2003, the Veteran was seen for complaints of increased back pain.  VA treatment records show that she continued to ambulate with a cane.  A March 2004 VA treatment record revealed range-of-motion testing resulting in flexion to 30 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 30 degrees.  Mild low back spasm was shown and the examination was limited due to pain.  The Veteran was seen in a VA Rheumatology Clinic in May 2004 at which time a positive anti-nuclear antibody and a positive rheumatoid factor.  She complained of low back pain with radiation into the right buttock and lateral leg.  Physical examination revealed right trochanteric bursitis and bilateral mild low back spasm.  The Veteran demonstrated 30 degrees of forward flexion, 20 degrees of left lateral bending, and 30 degrees of right lateral bending, all limited due to pain.  There were +10/18 tender points.  The clinician noted that a recent MRI had revealed osteoarthritis of the low back with disc bulging and indicated that the Veteran's generalized pain was likely due to myofascial pain syndrome/fibromyalgia.  

The Veteran testified at a Board hearing in November 2004, during which she reported increased symptoms and decreased mobility.  She reported that she was unable to walk at times due to pain.  She stated that her VA doctor had told her that she was totally disabled and unable to work because of her back.  She said that she would have episodes where the back pain was so bad that she had to stay in bed two to three times per month.  The Veteran indicated that her physician had prescribed bed rest because she frequently fell on account of her back pain.

VA treatment records show that in May 2006, the Veteran was fitted for a wheeled walker with seat for ambulation.  In June 2006, she presented for a podiatry consultation for right ankle pain.  She reported ankle swelling and stated that at times she was unable to stand on her foot.  Examination of the Veteran revealed negative plantar reflexes, bilaterally.  Ankle jerks were 1/4, bilaterally, and there was positive vibratory and protective sensations of the lower extremity.  Muscle strength was noted to 5/5 for the lower extremity muscle groups.  The Veteran later underwent a tibial tendon repair.  Treatment records also show that the Veteran was afforded a home health aide four hours a week and also used a stair glide to climb stairs.  

The Veteran underwent another VA examination in February 2009.  She reported constant back pain, which she rated to be a 9 on a scale of 1 to 10.  She indicated flare-ups several times a week and stated that she frequently experienced sharp shooting pain and had radiating pain down her right leg.  The Veteran stated that she was unable to get out of bed during a flare up.  She reported use of a wheelchair walker on account of foot pain.  The Veteran stated that the pain was aggravated by cold wet weather and prolonged sitting, lying, and standing.  She reported urinary leakage at least twice a week when she coughed or when the pain was very severe, but denied night urinary incontinence or stool incontinence.  The Veteran stated that she took approximately eight to nine days a month of bed rest, which she indicated was usually prescribed by Dr. W., her VA physician.  

Physical examination of the Veteran revealed no evidence of scoliosis or kyphosis, but did show a slightly exaggerated lumbar lordosis.  There was tenderness to palpation over the lower back, but no paravertebral muscles spasm or guarding.  Range-of-motion testing demonstrated flexion to 30 degrees, extension to less than 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 to 10 degrees, and right and left lateral rotation to less than 5 degrees.  Straight-leg raising was positive at 10 degrees on the right and at 15 degrees on the left.  Muscle strength was 5/5 in the lower extremities, but sensation was decreased in the right.  The Veteran was unable to perform repetitive movement because of a significant amount of pain.  An MRI showed mild degenerative disc disease and a bilateral lower extremity EMG/nerve conduction velocity study did not reveal any evidence of radiculopathy.  

The examiner opined that, given the onset of symptoms and lack of evidence of subsequent injuries or aggravation of the same, the Veteran's current lumbosacral spine degenerative disc disease is at least as likely as not related to her service-connected injury.  In July 2009, another VA physician reviewed the claims folder and the February 2009 examination report and similarly concluded that the Veteran's degenerative disc disease was related to her service-connected lumbar sprain.

Upon consideration of the above, the Board finds that the evidence does not demonstrate pronounced intervertebral disc disease at any point during the claims period, as is required for a rating greater than the currently assigned 40 percent under the version of DC 5293 in effect prior to September 23, 2002.  In making this determination, the Board finds particularly probative the lack of objective evidence suggesting radiculopathy.  Although the Veteran has repeatedly reported radiating pain, the EMG reports of record failed to demonstrate radiculopathy.  Moreover, although the Veteran has reported muscle spasms, save for mild spasms noted in March and May 2004, demonstrable muscle spasms have not been noted on examination, which leads the Board to conclude that any muscle spasms have not been of a character that a 60 percent rating under DC 5293 may be assigned.  (Even the criteria for a 20 percent rating under DC 5295 contemplate muscle spasms, and the mention of mild spasms two times does not reflect the type of disability contemplated by the criteria for a 60 percent rating.)  As to the Veteran's reported urinary leakage, there is no objective evidence showing that that symptom results from the site of the diseased disc.  While the Veteran does experience persistent pain, the Board finds that her overall symptomatology does not rise to the level of "pronounced" intervertebral disc syndrome, which criteria contemplate only little intermittent relief from a disability picture that is greater than "severe" disease.  Accordingly, the Board finds that a 60 percent rating under the applicable diagnostic criteria in effect prior to September 23, 2002, is not warranted.

Entitlement to a rating greater than 40 percent
under criteria in effect from September 23, 2002, to September 26, 2003.

Under the revised regulation, effective September 23, 2002, intervertebral disc syndrome (preoperative or postoperative) was to be evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. 4.71a, DC 5293 (2003).

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation was warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation was warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation was warranted.  38 C.F.R. 4.71a, DC 5293 (2003).

Note 1 of that DC provided that, for purposes of evaluations under DC 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  

For the Veteran to be entitled to a rating greater than 40 percent based on incapacitating episodes, the evidence would have to show incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Evidence of such is lacking in this case.  As defined by regulation, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  In this regard, the Board notes that the Veteran has indicated physician-prescribed bed rest.  A review of the record, however, fails to demonstrate that the Veteran has indeed been prescribed bed rest by a physician.  Notably, VA treatment records signed by Dr. W., dating back to 1989, contain no indication that the Veteran was placed on bed rest.  While the Veteran is competent to report on things told to her by her physician, the Board finds that the lack of documentation in the records of any mandated bed rest weighs against the Veteran's credibility in this regard as it is hard to believe that prescribed bed rest as often as described by the Veteran would not be noted in the records.  Without evidence of physician-prescribed bed rest, the Board finds that the Veteran's back disability does not warrant a 60 percent rating based on incapacitating episodes under the version of DC 5293, effective September 23, 2002.

The Board also finds that the Veteran is not entitled to a rating greater than 40 percent based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations of her service-connected back disability.  In this regard, Note 2 of DC 5293 provided that when evaluating on the basis of chronic manifestation, orthopedic disabilities were to be evaluated using the criteria for the most appropriate diagnostic code or code.  Neurologic manifestations were to be evaluated separately using the evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293 at Note (2).

In terms of orthopedic manifestations, the evidence shows that the Veteran's service-connected back disability resulted primarily in a limitation of motion.  During the relevant time period, limitation of motion of the lumbar spine was evaluated as slight, moderate, or severe, warranting 10, 20, and 40 percent evaluations, respectively.  See 38 C.F.R. § 4.71a, DC 5292 (2003). 

As noted above, in a June 2007 decision, the Board assigned a 40 percent disability rating for the Veteran's service-connected back disability.  A review of that decision shows that the assignment was made based on the criteria set forth in revised DC 5237, providing for a 40 percent rating where forward flexion of the thoracolumbar spine is 30 degrees or less.  (The June 2007 Board decision also noted that a 40 percent rating was warranted under former DC 5292 based upon evidence showing a severe limitation of motion of the lumbar spine.)  As such, the Veteran is already in receipt of the highest disability rating for limitation of motion.  Thus, to be entitled to a rating greater than 40 percent based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations, it must be shown that the Veteran's low back disability results in at least one compensable neurological manifestation.  See 38 C.F.R. § 4.25 (2011).

As discussed above, however, no associated objective neurologic abnormalities have been shown by the clinical evidence.  The Veteran's ankle jerks have been present and her muscle strength in the lower extremities has been good.  While the Veteran has reported radicular symptoms, EMG testing failed to verify lumbosacral radiculopathy.  Although the Veteran is competent to report her symptoms, she is not competent to link her reported radicular symptoms to her service-connected back disability, as etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the negative EMG reports of record.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran is similarly not competent to link any reported urinary leakage to her service-connected disability.  Id.  Further, to be considered as a chronic neurological manifestation for purposes of DC 5293, the manifestation must be present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 at Note(1).  While the Veteran reported urinary leakage at least twice a week, she did not indicate that she suffers from that symptom constantly, or nearly so.

Accordingly, as the objective evidence of record fails to demonstrate chronic neurological manifestations of the Veteran's service-connected low back disability with degenerative disc disease, the Board finds no basis upon which to assign a rating greater than 40 percent under that version of DC 5293 in effect from September 23, 2002, to September 26, 2003.

Entitlement to a rating greater than 40 percent
under criteria in effect from September 26, 2002.

Effective on September 26, 2003, DC 5293 was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  Under that DC, the criteria now applicable to rating intervertebral disc syndrome provides that intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, which became effective on September 23, 2002.

For the Veteran to be entitled to a rating greater than her currently assigned 40 percent under the new general rating criteria for disabilities of the spine, it must be shown that she has unfavorable ankylosis of the entire thoracolumbar spine, which would warrant a 50 percent rating, or of the entire spine, which would warrant a 100 percent rating, or that she has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which would warrant a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.

As noted above, although the Veteran has reported flare ups requiring bed rest, there is no evidence (the Veteran's incredible statements notwithstanding) that she was indeed prescribed bed rest by a physician at any time during the pendency of her claim.  Without evidence of physician-prescribed bed rest, the Board finds that the Veteran's back disability does not warrant a 60 percent rating based on incapacitating episodes at any point since September 26, 2003.  See 38 C.F.R. § 4.71a, DC 5243 at Note (1).

Also, as discussed above, ankylosis has not been demonstrated.  At no point has it been shown that the Veteran's thoracolumbar spine is fixed in flexion or extension.  Indeed, in an April 2012 submission, the Veteran's attorney acknowledges that the Veteran does not have a diagnosis of ankylosis.  Further, even considering such factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59, the Veteran has mobility in all relevant ranges of motion.  While it is true that the Veteran was unable to engage in repetitive range-of-motion testing on examination in February 2009 due to pain and that she experienced decreased range of motion on account of that pain, she is able to achieve some amount of movement.  As such, the Board finds that the Veteran's current rating of 40 percent adequately compensates her for any additional functional loss based on the factors as described in 38 C.F.R. §§ 4.40 , 4.45, 4.59.  See DeLuca, supra.  Without evidence of actual ankylosis, the Board finds no basis upon which to assign a rating greater than currently assigned rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

In finding that an evaluation greater than 40 percent is not warranted for the Veteran's service-connected low back disability under any rating criteria relevant to the Veteran's disability in effect at any point since the Veteran filed her claim for an increased rating, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 40 percent for the Veteran's low back disability at any point during the pendency of the Veteran's claim.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

The above determinations are also based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected low back disability are described by the established criteria found in the rating schedule for that disability.  In this regard, the Board notes that the Veteran's attorney has specifically argued for a rating greater than 40 percent on an extraschedular basis.  While the representative asserts that the Veteran's disability is of such severity that her currently assigned 40 percent evaluation is not adequate, the attorney has not set forth reasons for why the available schedular evaluation is inadequate, and the Board can find none.  The Board finds that the applicable rating criteria specifically contemplate the level of disability and symptomatology reported, to include decreased motion, flare ups, and pain.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the criteria for a 40 percent disability rating describe her disability level and symptomatology throughout the pendency of her claim and, therefore, the currently assigned schedular evaluation is adequate.  No referral is required.  See Thun, supra; 38 C.F.R. § 3.321(b)(1).

B.  Effective Date

As noted above, by a June 2007 Board decision, the Veteran was awarded a 40 percent evaluation for her service-connected low back disability.  In effectuating that award, the RO assigned an effective date of March 13, 1997.  The Veteran contends that the award of the 40 percent rating should have an earlier effective date.  

Generally, the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to this general rule occurs in "an award of increased compensation."  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2).  An effective date for such an award may date back as much as one year before the date of the formal application for increase, if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 38 C.F.R. § 3.400(o)(2).  "[T]he entire claimed increase need not occur within the one-year period, but at least some part of the increase must occur during that period."  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  However, "a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Id. at 985.

In arguing for an effective date prior to March 13, 1997, for the assignment of the 40 percent low back disability rating, the Veteran's attorney has pointed to the following evidence as support for an earlier effective date: a 1995 notation by Dr. L. who found that the Veteran had 5 to 10 percent of flexion, with pain throughout; a September 1996 treatment note indicating that the Veteran cried on account of the severity of her pain; a January 1997 treatment note indicating an increase in the severity of the Veteran's back pain and number of flare ups that occurred; and the Veteran's report that she had been unable to work since 1989 due to her chronic low back pain.  The Veteran's attorney noted that the Veteran's back pain clearly interfered with her employment prior to March 13, 1997, and asserted that the Veteran was therefore entitled to a rating increase one year prior to the date of the claim.  

In reviewing the evidence of record and, in particular, the evidence pointed to by the Veteran's attorney, the Board finds that the evidence suggests that the Veteran's low back disability increased in severity well prior to March 13, 1996, (one year prior to her March 1997 claim), which precludes the assignment of an effective date earlier than the date of the Veteran's March 1997 claim.  38 C.F.R. § 3.400(o)(2); see Gaston, supra.  Indeed, Dr. L.'s May 1995 treatment entry, noting limitation of all ranges of spinal motion, as well as pain with all movements, seems to indicate that the Veteran's back disability was at that point in time more than 10 percent disabling in nature.  Moreover, by the Veteran's own admission, she ceased working in 1989 on account of her chronic back pain, which would also suggest that the severity of her service-connected back disability had increased in severity beyond its initially assigned 10 percent prior to March 1996.

In considering the argument advanced by the Veteran's attorney, the Board points out that in Gaston the United States Court of Appeals for the Federal Circuit (Federal Circuit) explicitly rejected an argument similar to the one raised here-that is, "if there is evidence that an increase occurred during or before the one year prior to the veteran's claim, the effective date for increased compensation will be based on the 'facts found' as required by § 5110(a), but no earlier than the 'one-year look-back period.'"  Gaston, 605 F.3d at 982.  In rejecting that argument, the Federal Circuit stated: "It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Id. at 983.  Accordingly, because the evidence in this case indicates that the Veteran's low back disability worsened more than one year prior to her filing her March 1997 claim for increased compensation from which this appeal stems, there is no basis upon which to assign an effective date earlier than the date of the Veteran's March 13, 1997, claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400; see Gaston, supra. 


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected major depressive disorder is denied.

Entitlement to an evaluation in excess of 40 percent for service-connected low back disability is denied.

Entitlement to an effective date earlier than March 13, 1997, for the award of a 40 percent rating for a low back disability is denied.



REMAND

The Veteran seeks entitlement to TDIU, asserting that she has been unable to secure or maintain substantially gainful employment on account of the severity of her service-connected low back disability.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a), as her only service connected disabilities are her low back disability, rated as 40 percent disabling, and her major depressive disorder, rated as 20 percent disabling, which result in a combined rating of only 50 percent.  See 38 C.F.R. § 4.25.  

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").

Records from the VA outpatient clinic in Columbus, Ohio, dated in 1997, show that the Veteran was limited in her activities due to her chronic low back pain and contain a physician's opinion that even sedentary jobs would be difficult for the Veteran.  The Veteran is also in receipt of SSA disability benefits based, at least in 

part, on the effects of her physical disability.  An August 2004 progress note contains Dr. W.'s opinion that the Veteran "is unable to work even sedentary jobs due to her chronic low back pain."  It was noted therein that the Veteran then currently had a home health aide twice a week to assist with her personal care and housekeeping.  VA outpatient treatment records dated in April 2011 show that the Veteran has been afforded two additional hours of home health aide services.

In light of this evidence, the Board finds that there is an indication in the record that the Veteran's service-connected low back disability has significantly interfered with her ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU  is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Refer to the Director, Compensation and Pension Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should be issued as required by regulation.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


